Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4-6, 8-9, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to show or suggest the umbilical comprising:  an inner structure coated with at least one layer of at least one plastic material;  and at least one further support line, wherein the at least one system and the at least one support line are placed in the outer tube, wherein the inner structure includes at least one inner tube made of stainless steel and at least one sensor device with at least one sensor to measure at least one condition of the system, wherein the at least one sensor device comprises a wireless data coupling element, the wireless data coupling element is operatively connected to the at least one sensor to receive a signal from the at least one sensor, and the wireless data coupling element is arranged to transmit the signal received from the at least one sensor, wherein at least one groove extends in an outer surface of at least one of the at least one inner tube in a longitudinal direction of the at least one inner tube, wherein at least one signal line which is operatively coupled to the at least one sensor device is placed in the at least one groove, wherein the system is a control line for offshore applications, and wherein the at least one sensor is provided to measure at least one condition in the control line as specifically recited in the claim.  The closest prior art, Douglas (GB 2348713), applicant points out (see Remarks, pages 3-4), that the claims are now directed to an umbilical having, among other things, the claimed features of (i) the system is a control line for offshore applications and (ii) at least one sensor device with at least one sensor to measure at least one condition of the system. Thus, the at least one sensor in the claims provides measurement of the condition of the system, which is a control line. In contrast, the sensor in Douglas provides measurement of the condition of the production line of the well, which is not a control line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL